 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 ANTWION D. HANKINS,                                     Case No.: 2:18-cv-02034-APG-DJA

 4          Plaintiff                                       Order Accepting Report and
                                                        Recommendation and Dismissing Case
 5 v.
                                                                      [ECF No. 47]
 6 HYDRO CONDUIT, LLC,

 7          Defendant

 8         On December 12, 2019, Magistrate Judge Albregts recommended that I dismiss this case

 9 because the plaintiff has failed to comply with court orders and has not participated in discovery.

10 ECF No. 47. Plaintiff Antwion Hankins filed a response stating that he has tried to obtain an

11 attorney without success and that he agrees to dismiss the case. ECF No. 48.

12         I THEREFORE ORDER that Magistrate Judge Albregts’ report and recommendation

13 (ECF No. 47) is accepted and plaintiff Antwion Hankins’ complaint (ECF No. 1) is

14 DISMISSED without prejudice. The clerk of court is instructed to close this case.

15         DATED this 17th day of December, 2019.

16

17
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
